Citation Nr: 1413993	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-31 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left ankle disability.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1976 to May 1979 and from March 1981 to April 2002.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Although the RO may have reopened the Veteran's claims of service connection by deciding the issue on the merits in the April 2010 rating decision, the question of whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the veteran's claims accordingly.  

The issues of service connection for bilateral hearing loss and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Service connection for a left ankle disability was denied by the RO in a January 2004 rating action on the basis that a chronic left ankle disability was not demonstrated in the record.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

2.  Since the January 2004 decision denying service connection for a left ankle disability, no additional evidence regarding a chronic left ankle disability has been received so that nothing relating to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim has been submitted.  

3.  Service connection for bilateral hearing loss was denied by the RO in a January 2004 rating action on the basis that hearing disability that met VA standards was not demonstrated.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

4.  Since the January 2004 decision denying service connection for bilateral hearing loss, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

5.  Service connection for hypertension was denied by the RO in a January 2004 rating action on the basis that chronic hypertension was no demonstrated in the record.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

6.  Since the January 2004 decision denying service connection for hypertension, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the January 2004 decision of the RO that denied service connection for a left ankle disability is not new and material; thus, service connection for this disability is not reopened, and the January 2004 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The additional evidence received subsequent to the January 2004 decision of the RO that denied service connection for bilateral hearing loss is new and material; thus, service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The additional evidence received subsequent to the January 2004 decision of the RO that denied service connection for hypertension is new and material; thus, service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claims of service connection for left ankle disability and hypertension prior to the initial adjudication of the claim.  An August 2009 letter provided notice for these disabilities in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  Although the August 2009 letter did not include the matter regarding service connection for bilateral hearing loss, as the Board decision herein reopens the issue and remands the matter for further development, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  The Veteran has had ample opportunity to respond or supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO did not arrange for a VA examination for his disabilities because such was not warranted.  The competent evidence of record shows no current left ankle disability and it was not found that new and material evidence to reopen the claims of service connection for bilateral hearing loss or hypertension had been received.  Thus, a medical opinion to determine the etiology of these disabilities was not considered to be needed.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Even the low threshold standard for a nexus examination under McLendon v. Nicholson, 20 Vet. App. 79 (2006) was not met prior to reopening the claims.  


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition (as identified in 38 C.F.R. § 3.309(a)) noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as hypertension and sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Left Ankle Disability

Service connection for a left ankle disability was previously denied by the RO in a January 2004 rating decision on the basis that no current left ankle disability was demonstrated in the record.  The Veteran did not appeal this determination.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the January 2004 rating decision included the Veteran's STRs, which showed that the Veteran had been treated for left ankle sprain in service, but that his left ankle was normal on examination for separation from service and on November 2003 VA examination.  

Evidence received subsequent to the January 2004 rating decision includes additional VA treatment records that do not show complaint or manifestation of a left ankle disability.  In the absence of proof of a current disability there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As new and material evidence has not been received to reopen the claim of service connection, the application must be denied.  

Bilateral Hearing Loss

 "Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz)); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Service connection for impaired hearing shall not be established when the hearing status meets pure tone and speech recognition criteria.  Hearing status shall not be considered service connected when the thresholds for the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz are all less than 40 decibels; thresholds for at least three of these frequencies are 25 decibels or less; and speech recognition scores used in the Maryland CNC tests are 94 percent or better.  38 C.F.R. § 3.385. 

Service connection for a bilateral hearing loss was previously denied by the RO in a January 2004 rating decision on the basis that there was no evidence of hearing impairment that met the VA standards for hearing loss.  The Veteran did not appeal this determination.  As noted, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  

Evidence of record at the time of the January 2004 rating decision included the Veteran's STRs, which showed normal hearing acuity on audiometric studies performed during service and the results of a VA audiometric examination that did not meet the criteria for hearing impairment under VA regulations.  Id.  

Evidence submitted in connection with the Veteran's application to reopen the claim of service connection for bilateral hearing loss includes a June 2010 VA outpatient treatment report that includes an opinion that the Veteran's hearing loss is more likely than not related to tinnitus for which service connection has been established.  The examiner remarked that the degree of the Veteran's hearing loss needed to be further evaluated by an audiologist.  As noted, for the purpose of determining whether evidence is new and material to reopen a claim, the credibility of the evidence is to be presumed.  See Justus 3 Vet. App. at 510.  The Board finds that the June 2010 outpatient treatment record constitutes new and material evidence such that the claim of service connection for bilateral hearing loss  may be reopened.  To this extent the appeal is granted.  

Hypertension

Hypertension is persistently high arterial blood pressure with suggested threshold levels starting at 140 mm/Hg systolic and 90 mm/Hg diastolic.  Dorland's Illustrated Medical Dictionary, 799 (27th ed. 1988).  Note (1) to Diagnostic Code 7101 recognizes the disability of hypertension when the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension when the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104 (2013). 

Service connection for hypertension was previously denied by the RO in a January 2004 rating decision on the basis that there was no evidence that the Veteran currently manifested chronic hypertension.  The Veteran did not appeal this determination.  As noted, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  

Evidence of record at the time of the January 2004 rating decision included the Veteran's STRs, which showed that the Veteran had several recorded blood pressure readings that would be considered hypertensive, but later readings, including on examination for separation from service, were within normal limits.  Blood pressure readings at the time of examination by VA in November 2003 were also within normal limits.  
 
Evidence submitted in connection with the Veteran's application to reopen the claim of service connection for hypertension includes a VA outpatient treatment records, dated in April 2007 and June 2009, that include a diagnosis or impression of hypertension.  As noted, for the purpose of determining whether evidence is new and material to reopen a claim, the credibility of the evidence is to be presumed.  See Justus 3 Vet. App. at 510.  The Board finds that the diagnosis of hypertension, which was not of record at the time of the January 2004 examination, constitutes new and material evidence such that the claim of service connection for hypertension may be reopened.  To this extent the appeal is granted.  


ORDER

New and material evidence having not been received, the claim of service connection for a left ankle disability is not reopened and the claim is denied.  

New and material evidence having been received, the claim of service connection for bilateral hearing loss is reopened.  To this extent, the appeal is granted.  

New and material evidence having been received, the claim of service connection for hypertension is reopened.  To this extent, the appeal is granted.  


REMAND

Having decided that the claims of service connection for bilateral hearing loss and hypertension are reopened, as noted, all the evidence on file must now be considered.  Review of the record shows that additional examinations are warranted in this case.  Regarding bilateral hearing loss, the VA examiner in June 2010 recommended that the Veteran's hearing loss be evaluated by a VA audiologist.  After considering this recommendation, the Board finds that a medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (setting forth the criteria under which VA is required to obtain an examination.)  

Regarding the claim of service connection for hypertension, as noted, the Veteran manifested elevated blood pressure reading while on active duty and he has now been diagnosed as having hypertension.  The Board finds that an examination to ascertain whether the elevated blood pressure readings in service may be manifestations of the later diagnosed hypertension is necessary.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his bilateral hearing loss.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the bilateral hearing loss is related to service or proximately due to, or aggravated by, his service-connected tinnitus.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his hypertension.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that hypertension is related to service, including the elevated blood pressure readings noted while he was on active duty.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims.  The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


